In this case, there remains little to be said. The plaintiff can found no claim upon the city charter; for his office was first' called into existence by the act of 1813. He was actually in office when the constitution of 1846 took effect, and it declares that he shall “hold” his office till the expiration of the term for which he was elected. (Art. 14, § 10.) By this we understand simply, that he was to have the office, as if there had been no change in our organic law. In other respects, his case is like Mr. Conner’s and we must render the same judgment in favor of the defendants.